    Case 18-16940-mdc           Doc 35     Filed 05/12/20 Entered 05/12/20 23:44:35                  Desc Main
                                           Document     Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Robert A. Hartnett, Jr                                      Chapter 13 Proceeding
 Nancy Jo A. Hartnett
                                                Debtor(s)    18-16940-MDC


           NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC


        Now comes WELLS FARGO BANK, N.A. ("Creditor"), by and through undersigned counsel, and hereby
submits this Notice of Forbearance Agreement to the Court regarding the Debtor's request for mortgage payment

forbearance based upon a material financial hardship caused by the COVID-19 pandemic.
        The Debtor(s) recently requested a forbearance period of 3 months in which the Debtor(s) will not tender
mortgage payments to Creditor that would come due on the mortgage starting of May 1, 2020 through of July 1, 2020.
Creditor, at this time, does not waive any rights to collect the payments that come due during the forbearance period
after the forbearance plan ends. Furthermore, Creditor does not waive its rights under other applicable non-bankruptcy
laws and regulations, including, but not limited to, RESPA, and the right to collect any post-petition escrow shortage.
During the forbearance period Creditor may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.
        Because of the uncertainties surrounding how long this pandemic will last, Creditor will work with Debtor(s)
or Debtor's counsel to determine when Debtor(s) will be able to resume making mortgage payments and when/how the
Debtor(s) will cure the delinquency created by the forbearance period ("forbearance arrears”). Once the forbearance
plan ends and the Creditor and Debtor(s) or Debtor's counsel agree on an appropriate repayment or loss mitigation
program, Creditor will file a notice or an amended/supplemental claim consistent with local practice.
        Creditor does not waive its rights to seek relief from the automatic stay for reasons other than non-payment
of the Mortgage, including, but not limited to, a lapse in insurance coverage or non-payment of property taxes.


                                                  /s/ Sarah McCaffery
                                                  POWERS KIRN, LLC
                                                  Jill Manuel-Coughlin, Esquire; ID #63252
                                                  Harry B. Reese, Esquire; ID #310501
                                                  Sarah K. McCaffery, Esquire; ID #311728
                                                  Eight Neshaminy Interplex, Suite 215
                                                  Trevose, PA 19053
                                                  Telephone: 215-942-2090; Facsimile: 215-942-8661
                                                  Email: bankruptcy@powerskirn.com
Dated: May 12, 2020                               Attorney for Movant
